Title: To Thomas Jefferson from Elizabeth Wayles Eppes, 6 January 1788
From: Eppes, Elizabeth Wayles
To: Jefferson, Thomas



Dear Sir
Eppington January. 6. 1788.

Your favor of July 28. gave me inexpressible joy, for my heart ached for the safety of my sweet Polly. Your encomiums on her manners, &c. delight me not a little, as I now hope I saw her with an impartial eye, tho clame not the least merit, for her natural disposition is truly amiable.
Your account of dear Patsy adds much to my happiness. The day is far distant I fear for the finishing you are so polite as to flatter me with. You have almost made me vain, tho’ I recollect the part of the world you are in, a little flattery is fashionable, however be assured it will afford me very great pleasure to render the dear girls every service in my power. I have the pleasure to inform you your Sister Carr and her family are quite well. She informed me the other day of your Sister Nansy’s marriage with Mr. Marks. We  all join in wishing you a perpetual round of health and happiness.
Your affectionate friend,

E Eppes

